Title: To George Washington from Brigadier General Anthony Wayne, 16 April 1779
From: Wayne, Anthony
To: Washington, George



Dear General
Philadelphia 16th April 1779

From a full Conviction that a well disciplined Corps of Horse & foot (under good Officers) would be of the Utmost Utility—as well as from a wish to serve two Worthy young Gentlemen: i.e. Mr McPherson & Mr Archer—I took the Liberty to Suggest to some members of Congress & of the board of War, the Idea of raising two Companies of Infantry to Consist of One Hundred light men, to be Annexed to Major Lee’s Corps—I find them very ready to adopt the Measure should it meet with your Excellency’s Approbation, I am also well Convinced that the men may very soon be procured, as the Novelty of the Service, added to some éclat gained by the Corps to which they are proposed to be Annexed will Induce many young Country fellows to become Soldiers who would not Enlist in the Marching Regiments.
If your Excellency Approves of the Measure, it will meet with every Dispatch in this Quarter—but if it’s Contrary to your Opinion—I am sure that you’l have goodness enough to excuse this Liberty & Attribute it to the Motives I have already mentioned. Interim I am with the Sincerest Esteem Your Excellency’s Most Obt & very Hume Sert
Anty Wayne
